 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5                                              ***
 6    PORFIRIO DUARTE-HERRERA,                            Case No. 2:15-cv-01843-GMN-CWH
 7                                     Petitioner,
             v.                                                      ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                    Respondents.
10

11         Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF No. 86) is
12   GRANTED. Respondents will have until September 19, 2019, to answer the remaining claims of
13   the Second Amended Petition for Writ of Habeas Corpus (ECF No. 64).
14         IT IS SO ORDERED.
15                      3 day of August, 2019.
           DATED this ____
16

17
                                                         GLORIA M. NAVARRO
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                     1
